Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 1 of 7
Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 2 of 7
Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 3 of 7
Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 4 of 7
Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 5 of 7
Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 6 of 7
Case 19-70880-JHH13   Doc 56    Filed 09/13/19 Entered 09/13/19 16:12:26   Desc Main
                               Document     Page 7 of 7
